Citation Nr: 1625365	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-38 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, rated 30 percent prior to December 22, 2015, and rated 50 percent as of December 22, 2015.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1989.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

In a November 2014 decision, the Board denied an increased rating for bilateral pes planus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In August 2015, the Court granted a Joint Motion for Partial Remand, and remanded the portion of the August 2015 Board decision which denied an increased rating in excess of 30 percent for bilateral pes planus for action consistent with the terms of the joint motion.  The claim was remanded to the Board for further adjudication.  

In September 2015, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

A February 2016 RO decision increased the rating for bilateral pes planus to 50 percent, effective December 22, 2015.  The Veteran continues to seek a higher rating, and the claim remains on appeal.  AB. v. Brown, 6 Vet. App. 35 (1993).  


REMAND

Remand is warranted in order to refer the increased rating claim for bilateral pes planus for extraschedular consideration.  In the September 2015 remand, the Board requested that the increased rating claim for the service-connected bilateral pes planus be referred to the Director of Compensation and Pension Service for consideration of whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b) is warranted based either on pes planus alone, or upon the combined effect of his multiple service-connected disabilities.  In an April 2016 report of general information, an employee of the RO informed the Veteran via telephone, that there was no reason to apply for extra-schedular consideration to the Director of Compensation Services.  However, referral was specifically requested by the Board in the September 2015 remand.  As the RO did not fulfill the September 2015 remand directives, another remand is warranted.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by Board confers on the claimant the right to compliance with the remand requests).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for increased rating for bilateral pes planus to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of the assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  Associate any decision with the record.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

